ORDER
In recognition of the funeral for the Honorable J. Ernest Kinard, Jr., the Clerk of Court for Kershaw County shall close her office at 2:00 p.m. on Friday, May 22, 2015. Further, the Clerk may, in consultation with the other offices located in the Courthouse, close some of these other offices or the entire Courthouse beginning at 2:00 p.m. on May 22, 2015.
For the purpose of computing time under Rule 6(a) of the South Carolina Rules of Civil Procedure, May 22, 2015, shall be treated as if it was a holiday in Kershaw County.
/s/Jean H. Toal, C.J.
FOR THE COURT